DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant initiated interview
In regards to the prior art rejection, in the response filed on 4/12/2021, Applicant requested an interview before the next office action. No agenda or remarks were provided for this interview. During the interview, Applicant provided a brief summary of the invention. Examiner further explained how the prior art of record (i.e. Son) teaches claim language "selecting, by the power control apparatus, a reference peripheral device having a greatest required power to operate from among the plurality of peripheral devices based on the power control information from the plurality of peripheral devices". Specifically, Examiner explained that since Son's wireless power transmitter determines whether the output capacity of the wireless power transmitter is greater than a total sum of power capacities of all wireless power receivers ([0077] S501) and supplies “all” of the wireless power receivers based on said determination (S512), then Son inherently selects a reference peripheral device having a greatest required power to operate as claimed in claims 1, 11, and 23.
In regards to the 112, first rejection, in the response to the office action, Applicant argued that the specification supports claim language "selecting, by the power control apparatus, a reference peripheral device having a greatest required power to operate from among the plurality of peripheral devices based on the power control 
During the interview, the Examiner respectfully disagreed and stated that the cited specification does not support said claim language as specified above. Specifically, although the claim language "required power" is supported in the specification, SPE Dunn pointed out that the step of selecting a reference peripheral device having a greatest required power to operate is not supported in the specification. Thus Examiner maintains the 112 first rejection as specified below. 
SPE Dunn further noted that applicant's reference to paragraphs [0232] in the remarks appeared to be a typo and should be paragraphs [0272]. 
In regards to other issues discussed, SPE Dunn also stated that claim language in claims 1 and 11 are not further limiting nor claiming a step that uses the selected reference peripheral device having a greatest required power to operate and therefore the rejection appears proper based on breadth of claim.
Response to arguments
Applicant did not amend the claims but submitted remarks. Response to applicant’s remarks and subsequent office action are as follows:
In regards to the 112, first rejection
Applicant points out that the specification supports the above-noted element inter alia by Figure 20 (e.g., see block 2030), the paragraphs [0231] to [0240], and paragraph [0243]. More specifically, paragraph [0232] states:
Accordingly, the main device may determine a peripheral device having the greatest value of the "control error values" of the respective peripheral devices to be the 
In paragraph [0233], the specification explains that a peripheral device having the greatest control error value requires the most power beyond whatever power it has received.
In response:
Examiner respectfully disagrees and as can be seen from the rejection of claims 1, 11, and 23 and explained above, the specification does not support the power control apparatus selecting a reference peripheral device having a greatest required power to operate as specified below. 
Specifically, paragraph [0231]-[0243] of the specification does not state nor suggest “that a peripheral device having the greatest control error value requires the most power beyond whatever power it has received.”
In regards to the 103 rejection of claim 1 and similarly claim 11 Applicant asserts (pg. 8):
Regarding independent claim 1, Applicant submits Son does not teach at least "selecting, by the power control apparatus, a reference peripheral device having a greatest required power to operate from among the plurality of peripheral devices based on the power control information from the plurality of peripheral devices." 
And further asserts (pg. 9):
The Office Action alleges that Son teaches this at paragraph [0077] and block S501 of Figure 5. However, neither S501 of Figure 5 nor paragraph [0077] teach selecting a reference peripheral device having the greatest required power to operate 
And further asserts (pg. 9):
Hence, Son does not teach selecting a reference peripheral device having the greatest required power to operate from among a plurality of peripheral devices, as recited in claim 1. Because Son does not teach all elements of claim 1, Applicant submits claim 1 is novel over Son.
In response:
Examiner respectfully disagrees and as can be seen from the rejection of claims 1, 11 and similarly claim 23, and explained above the examiner uses Son to teach claim language:
 “selecting, by the power control apparatus, a reference peripheral device having a greatest required power to operate from among the plurality of peripheral devices based on the power control information from the plurality of peripheral devices ([0077] S501 the wireless power transmitter …supplies all of the wireless power receivers (e.g. selects reference peripheral device) with the wireless power (S512) based on information received in S501. 
The examiner further stated “As such Son’s method as described in Fig. 5 identifies the wireless power receiver(s) with the greatest power capacities based on   
In regards to the 103 rejection of claims 2-4 and 12 Applicant asserts (pg. 10-11):
Applicant submits the cited combination does not teach each and every element of claims 2-4 and 12.
Neither Son, Byon, nor Lee teaches or suggests (alone or in combination) all the elements of independent claims 1 and 11 (as described above). Furthermore, the cited art does not teach or suggest at least the feature of "determining that the reference peripheral device has a greatest control error value or that the reference peripheral device has a smallest rectifier output voltage or battery or operating circuit input terminal voltage from among the plurality of peripheral devices" as recited in dependent claim 3.
In response:
Examiner respectfully disagrees and points to the 102 rejection below where the examiner uses Son to teach the claim language of claim 1 and similarly claim 11 as specified below.
In regards to claim 3, the examiner points to the 103 rejection below where the examiner uses the combined teachings of Son, Byun, and Lee to teach claim language: “determining that the reference peripheral device has a greatest control error value or that the reference peripheral device has a smallest rectifier output voltage or battery or operating circuit input terminal voltage (Fig. 2 210, 215 of Byun where the charging device receives the power information from all mobile terminals on a voltage and a current obtained by rectifying power induced in a coil (i.e. 
In regards to the 103 rejection of claim 5-7, 15, 16 Applicant asserts (pg. 11):
Applicant respectfully submits that Terada does not remedy the deficiencies of Son, Byun, and Lee with regard to independent claims 1.
Byun and Terada were not cited for, and do not teach or suggest, the above referenced features of independent claim 11. Applicant respectfully submits that the above-noted combination does not remedy the deficiencies of Son and Fort with regard to independent claims 15.
Terada was not cited for, and do not teach or suggest, the above referenced features of independent claims 1 and 11. Therefore, Applicant respectfully submits that the above-noted combination does not remedy the deficiencies of Son and Fort with regard to independent claims 1 and 11.
Ziv is not cited for, and does not teach or suggest, the above referenced features of independent claim 1.
Shiotsu was not cited for, and do not teach or suggest, the above-referenced features of independent claims 1 and 11. Therefore, Applicant respectfully submits that 
In response:
The examiner does not rely on the teachings of Terada, Byun, Lee, Shiatsu or Ziv, but uses the teachings of Son to teach the limitations of claim 1 and similarly claim 11.

	CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claims 11 recites “a control unit”, and “communication unit” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
“a control unit”, may comprise any in a form, such as a CPU, a microprocessor, a mini-computer, or equivalent as recited in [0056] of the Specification.
“communication unit”  may comprise any wireless power receiver  using near field communication (NFC), Zigbee communication, infrared communication, visible ray communication or equivalent, as recited in [0057] of the Specification.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-8, 10-12,15-16,18-21 and 23-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and similarly claim 11 and 23 recites “selecting, by the power control apparatus, a reference peripheral device having a greatest required power to operate from among the plurality of peripheral devices based on the power control information from the plurality of peripheral devices” is not supported in the specification and is therefore new matter.
According to the specification which recites “[0231]… determines a reference peripheral device based on the actual power consumption state” and “[0240]…, the main device may perform power control for raising a "rectifier output voltage" received from the peripheral device 1.” and “[0243]… In this case, the main device may determine a peripheral device having the smallest value Preceived/Pinstant to be a reference peripheral device”.
The specification does not support the power control apparatus selecting a reference peripheral device having a greatest required power to operate. 
Specifically power consumption, power received, or rectified voltage is not the same as “required power to operate”, nor does the specification supports the power control apparatus selecting a reference peripheral device having a greatest required power to operate.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 20-21, and 23 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Son (US 20130221915).
As to claim 1, Son discloses a method for controlling, wireless power transmission comprising steps of: 
transmitting wireless power from a wireless power transmitter to a plurality of peripheral devices within a power transmission coverage of the wireless power transmitter (Fig. 1 and [0020] showing the wireless power transmitter 100 and receivers 110-1, 110-2, to 110-n are within a power transmission coverage of a wireless power transmitter);
receiving, by a power control apparatus, ([0076] wireless power transmitter), power control information from the plurality of peripheral devices (The wireless power transmitter receives the power management information (power control information) from each wireless power receiver ([0011] [0037]-[0039] Fig. 5 S501 and [0077]). Power management information identified includes remaining battery powers, 
selecting, by the power control apparatus, a reference peripheral device having a greatest required power to operate from among the plurality of peripheral devices based on the power control information from the plurality of peripheral devices ([0077] S501 the wireless power transmitter determines whether the output capacity of the wireless power transmitter is greater than a total sum of power capacities of all wireless power receivers and supplies all of the wireless power receivers (e.g. selects reference peripheral device) with the wireless power (S512) based on information received in S501. As such Son’s method as described in Fig. 5 identifies the wireless power receiver(s) with the greatest power capacities based on information received in S501 in order to determine the total sum of the power capacities)  and 
controlling, by the power control apparatus, an output power of the wireless power transmitter to transmit the wireless power to the plurality of peripheral devices based on a power control parameter of the reference peripheral device ([0084] Fig. 5 S512 the wireless power transmitter supplies all of the wireless power receivers with the wireless power based on Power management information collected from all receivers in S501)
As to claim 8, Son discloses the method of claim 1 wherein power control information includes a current charging level ([0011] [0037]-[0039] Fig. 5 S501 and [0077] of Son). Power management information identified includes remaining battery powers ([0034] current charging level).
As to claim 11, Son discloses a wireless power transmission system, (Fig. 1 and 2 transmitter 100) comprising:  
a wireless power transmitter configured to transmit supply wireless power to a plurality of peripheral devices within a power transmission coverage of the wireless power transmitter; (Fig. 1 and [0020] showing the wireless power transmitter 100 and receivers 110-1, 110-2, to 110-n are within a power transmission coverage of a wireless power network);
a communication unit (Fig. 2 and [0033], 203 communicates with the wireless power receiver 210, e.g., based on Near Field Communication (NFC), Zigbee communication, infrared communication, ultraviolet communication, etc.) configured to receive power control information from the plurality of peripheral devices (Fig. 1 and [0020] showing the wireless power transmitter 100 supplies wireless power using electromagnetic waves to the wireless power receivers 110-1, 110-2, to 110-n.  As such receivers 110-1, 110-2, to 110-n are within a power transmission coverage of a wireless power network. [0034] the communication unit 203 receives power management information including, remaining battery power and battery consumption from each the wireless power receiver 210.  . [0011] [0037]-[0039]); and 
a control unit (Fig. 2, transmitter 200 (control unit) with controller 201 implemented as a Central Processing Unit (CPU), a microprocessor, or a mini-computer [0030] of Son) configured to: 
select a peripheral device having a greatest required power to operate from among the plurality of peripheral devices, based on the power control information from the plurality of peripheral devices ([0077] S501 the wireless   and 
control output power of the wireless power transmitter to transmit the wireless power to the plurality of peripheral devices based on power control parameter of the reference peripheral device ([0084] Fig. 5 S512 the wireless power transmitter supplies all of the wireless power receivers with the wireless power based on Power management information collected from all receivers in S501)
As to claim 20, Son discloses the method of claim 1, wherein controlling the output power of the wireless power transmitter includes causing the output power to be transmitted by a resonant circuit of the wireless power transmitter to the plurality of peripheral devices within the power transmission coverage of the wireless power transmitter ([0022] the wireless power transmitter 100 transmits wireless power to the plurality of the wireless power receivers 110-1, 110-2, to 110-n based on a resonance method. As such wireless power transmitter uses a resonant circuit).
As to claim 21, Son discloses the method of claim 1, wherein the wireless power transmitter ([0022] the wireless power transmitter 100) is configured to transmit the wireless power to the plurality of peripheral devices via electromagnetic induction or via a resonant frequency signal ([0022] when an electromagnetic induction method is adopted by the wireless power transmitter 100…).
As to claim 23, Son discloses the method of claim 1, wherein selecting the reference peripheral device includes: 
determining actual power consumption states of the plurality of peripheral devices based on the power control information from the plurality of peripheral devices (The wireless power transmitter receives the power management information (power control information) from each wireless power receiver ([0011] [0037]-[0039] Fig. 5 S501 and [0077] of Son). Power management information identified includes remaining battery powers, charging counts, power consumptions, battery capacities, remaining battery power/capacity ratios ([0034])); and determining that the reference peripheral device has the greatest required power to operate based on a comparison of the respective actual power consumption states of the plurality of peripheral devices ([0077] S501 the wireless power transmitter determines whether the output capacity of the wireless power transmitter is greater than a total sum of power capacities of all wireless power receivers and supplies all of the wireless power receivers (e.g. selects reference peripheral device) with the wireless power based on said information (S512). As such Son’s method as described in Fig. 5 identifies the wireless power receiver(s) with the greatest power capacities based on information received in S501 in order to determine the total sum of the power capacities).  

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915).
As to claim 10, Son discloses teaches the method of claim 8.
Son does not disclose wherein selecting the reference peripheral device includes determining that the reference peripheral device has a charging state of a predetermined reference or less or that the reference peripheral device has a lowest current charging level from among the plurality of peripheral devices
However Son teaches an embodiment wherein selecting the reference peripheral device includes determining that the reference peripheral device has a charging state of a predetermined reference or less or that the reference peripheral device has a lowest current charging level from among the plurality of peripheral devices (Device with lowest remaining battery powers selected and charged Fig. 5 S501, S502 S503, S504 and S603 Fig. 6 and [0088]-[0089]). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include selecting the reference peripheral device includes determining that the reference 
As to claim 18, Son discloses the wireless power transmission system of claim 11, wherein the power control information includes a current charging level from the plurality of peripheral devices (Device with lowest remaining battery powers selected and charged Fig. 5 S501, S502 S503, S504 and S603 Fig. 6 and [0088]-[0089]). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless power transmission system of Son to include wherein the power control information includes a current charging level from the plurality of peripheral devices, as taught by Son in order to ensure wireless power receivers can receive wireless power ([0007]-[0009]).
As to claim 19, Son teaches the wireless power transmission system of claim 18, wherein the control unit is configured to select the reference peripheral device based on a determination that the reference peripheral device has a charging state of a predetermined reference or less or that the reference peripheral device has a lowest current charging level from among the plurality of peripheral devices (Device with lowest remaining battery powers selected and charged S603 Fig. 6 and [0088]-[0089]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless power transmission system of Son to include wherein the control unit is configured to select the first peripheral device as the reference peripheral device based on a determination that the first peripheral device has a charging state of a predetermined reference or less or has a lowest current charging level from among the plurality of peripheral devices, as taught by Son in order to ensure wireless power receivers can receive wireless power ([0007]-[0009]).

Claims 2-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in view of Lee (20140015335).
As to claim 2, Son discloses the method of claim 1, and wherein the power control parameter (remaining battery powers, charging counts, power consumptions, battery capacities, remaining battery power/capacity ratios of Son)
Son does not disclose wherein power control parameter includes at least one parameter selected from a group consisting of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage.
Byun teaches wherein power control parameter includes at least one parameter selected from a group consisting of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage  ([0047] .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include wherein power control parameter includes at least one parameter selected from a group consisting of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage , in order to determine whether the power loss exceeds a threshold, and controlling transmission power of the wireless power transmitter by discontinuing or reducing power transmission if power loss (and thus efficiency) exceeds a threshold as taught by Lee (Abstract, [0073], [0079] [0086]- [0087] and Fig. 5 of Lee where the wireless power receiver transmits to the wireless power transmitter information about the current and voltage of the output of the rectifier and the transmitter calculates power loss with said information and discontinuing or reducing power transmission if power loss exceeds a threshold).  
As to claim 3, Son in view of Byun in view of Lee teaches the method of claim 2, wherein selecting the reference peripheral device (The wireless power transmitter selects the wireless power receivers having higher consumptions (maximum value of the power control information) or having the lowest remaining battery powers (minimum value of the power control information) and supplies the 
Son does not disclose/teach includes determining that the reference peripheral device has a greatest control error value or that the reference peripheral device has a smallest rectifier output voltage or battery or operating circuit input terminal voltage  
Byun teaches includes determining that the reference peripheral device has a greatest control error value or that the reference peripheral device has a smallest rectifier output voltage or battery or operating circuit input terminal voltage (Fig. 2 210, 215 of Byun where the charging device receives the power information from all mobile terminals on a voltage and a current obtained by rectifying power induced in a coil (i.e. rectifier output voltage. [0019], [0025] [0028]-[0029] [0047] As such, since the charging device receives all rectifier output voltages, the charging device determines the mobile terminal having the smallest rectifier output voltage).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include selecting the reference peripheral device includes determining that the reference peripheral device has a greatest control error value or that the reference peripheral device having has a smallest rectifier output voltage or battery or operating circuit input terminal voltage, in order for the charging device to determine the amount of power loss and subsequently control the output power as taught by Lee ([0073], [0079] [0086]- [0087] and Fig. 5) to thereby optimally managing system efficiency.
 wherein the output power is controlled based on the control error value, the rectifier output voltage or the battery or operating circuit input terminal voltage.
Lee teaches wherein the output power is controlled based on the control error value, the rectifier output voltage or the battery or operating circuit input terminal voltage (Abstract, [0073], [0079] [0086]- [0087] and Fig. 5 of Lee where the wireless power receiver transmits to the wireless power transmitter information about the current and voltage of the output of the rectifier and the transmitter calculates power loss with said information and discontinues or reduces power transmission if power loss exceeds a threshold).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include wherein the output power is controlled based on the control error value, the rectifier output voltage or the battery or operating circuit input terminal voltage, as taught by Lee in order to reduce power loss (and therefore system efficiency).
As to claims 4 Son discloses the method of claim 1, wherein the power control information includes information about instant consumption power from the plurality of peripheral devices (Fig. 6 607 and [0092]-[0093] where the wireless power transmitter analyzes consumption information included in the power management information and sorts the wireless power receivers in order from a highest consumption to lowest).
wherein the power control information includes information about an actual amount of received power from the plurality of peripheral devices
Byun teaches wherein the power control information includes information about an actual amount of received power from a peripheral device (([0028] Fig. 2 210, 215 of Byun a voltage and a current induced (which is a function of power) in an antenna of the mobile terminal 175).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include wherein the power control information of received power from the plurality of peripheral devices of Son includes information about an actual amount of received power received, as taught by Byun in order to determine whether the power loss exceeds a threshold, and controlling transmission power of the wireless power transmitter by discontinuing or reducing power transmission if power loss (and thus efficiency) exceeds a threshold as taught by Lee (Abstract, [0073], [0079] [0086]- [0087] and Fig. 5 of Lee where the wireless power receiver transmits to the wireless power transmitter information about the current and voltage of the output of the rectifier and the transmitter calculates power loss with said information and discontinuing or reducing power transmission if power loss exceeds a threshold).
As to claim 12, Son discloses the wireless power transmission system of claim 11, wherein: 
Son does not disclose wherein power control parameter includes at least one parameter selected from a group consisting of least any one of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage, and the control unit controls the output power based on the control error value, the rectifier output voltage or the battery or operating circuit input terminal voltage.
Lee teaches wherein power control parameter includes at least one parameter selected from a group consisting of least any one of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage, and the control unit controls the output power based on the control error value, the rectifier output voltage or the battery or operating circuit input terminal voltage (Abstract, [0073], [0079] [0086]- [0087] and Fig. 5 of Lee where the wireless power receiver transmits to the wireless power transmitter information about the current and voltage of the output of the rectifier and the transmitter calculates power loss with said information and discontinuing or reducing power transmission if power loss exceeds a threshold).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power control apparatus of Lee to include wherein power control parameter includes at least one parameter selected from a group consisting of least any one of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage, and the control unit controls the output power based on the control error value, the rectifier output voltage or the battery or operating circuit input terminal voltage, as taught by Lee in order to reduce power loss (and therefore system efficiency).
wherein the control unit selects the first peripheral device as the reference peripheral device based on a determination that the reference peripheral device has a greatest control error value or that the reference has a peripheral device having a smallest rectifier output voltage or battery or operating circuit input terminal voltage to be the reference peripheral device.
Byun teaches wherein the control unit selects the first peripheral device as the reference peripheral device based on a determination that the reference peripheral device has a greatest control error value or that the reference has a peripheral device having a smallest rectifier output voltage or battery or operating circuit input terminal voltage to be the reference peripheral device ([0019], [0025] of Byun where the charging device determines power delivery to the receiving device (peripheral device) based on received power information).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power control apparatus of Son to include wherein the control unit selects the first peripheral device as the reference peripheral device based on a determination that the reference peripheral device has a greatest control error value or that the reference has a peripheral device having a smallest rectifier output voltage or battery or operating circuit input terminal voltage to be the reference peripheral device, in order to determine whether the power loss exceeds a threshold, and controlling transmission power of the wireless power transmitter by discontinuing or reducing power transmission if power loss (and thus efficiency) .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in view of Lee (20140015335) in further view of Terada (US 20120149307).
As to claim 5, Son in view of Byun teaches the method of claim 4. 
Son in view of Byun does not teach wherein selecting as the reference peripheral device includes determining that the peripheral device has a smallest ratio of the actual amount of received power to the instant consumption power from among the plurality of peripheral devices.
Terada teaches wherein determining a reference peripheral device having the actual amount of received power (power received S100 Fig. 7) and the instant consumption power (Fig. 7, 8A, and 8B S107 power consumption of receiver. The transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver (S108 of Fig. 7 and [0078]-[0081]).
It would have been obvious to a person of ordinary skill in the art to modify the method of Son to include determining a reference peripheral device having the actual amount of received power and the instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
Although Terada does not specifically disclose a ratio of the actual amount of received power to the instant consumption power, however, absent an objective .
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in further view of Terada (US 20120149307).
As to claim 15, Son discloses the wireless power transmission system of claim 11 (Fig. 1 and 2 transmitter 100), wherein the power control information includes information about instant consumption power from the plurality of peripheral devices (Fig. 6 607 and [0092]-[0093] where the wireless power transmitter analyzes consumption information included in the power management information and sorts the wireless power receivers in order from a highest consumption to lowest).
Son does not disclose wherein the power control information includes information about an actual amount of received power from the plurality of peripheral devices.
Byun teaches wherein the power control information includes information about an actual amount of received power from a peripheral device (([0028] Fig. 2 210, 215 of Byun a voltage and a current induced (which is a function of power) in an antenna of the mobile terminal 175).
It would have been obvious to a person of ordinary skill in the art modify the method of Son to include wherein the power control information includes information 
Son in view of Byun does not teach wherein the control unit selects the reference peripheral device based on a determination that the reference peripheral device has a smallest ratio of the actual amount of received power to the instant consumption power from among the plurality of peripheral devices
Terada teaches wherein determining a reference peripheral device having an actual amount of received power (power received S100 Fig. 7) and instant consumption power ((Fig. 7, 8A, and 8B S107 power consumption of receiver. S108 of Fig. 7 and [0078]-[0081] the transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver).
It would have been obvious to a person of ordinary skill in the art to modify the wireless power transmitter of Son to include determining a reference peripheral device having the actual amount of received power and the instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
Although Terada does not specifically disclose a ratio of the actual amount of received power to the instant consumption power, however, absent an objective showing of criticality with regards to the claimed ratio, it would have been obvious to one of ordinary skill in the art for the control unit to select a peripheral device having a 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Terada (US 20120149307).
As to claims 6 Son discloses the method of claim 1.
Son does not disclose wherein the power control information includes a ratio of an actual amount of received power to instant consumption power from the plurality of peripheral devices.
Terada teaches wherein the power control information includes an actual amount of received power and instant consumption power of the peripheral device (Fig. 7, 8A, and 8B S107 power consumption of receiver. S108 of Fig. 7 and [0078]-[0081] the transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver).
It would have been obvious to a person of ordinary skill in the art to modify the power control information of Son to include the actual amount of received power and the instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
Although Terada does not specifically disclose a ratio of the actual amount of received power to the instant consumption power, however, absent an objective showing of criticality with regards to the claimed ratio, it would have been obvious to 
As to claim 16, Son discloses the wireless power transmission system of claim 11.
Son does not disclose wherein the power control information includes a ratio of an actual amount of received power to instant consumption power from the plurality of peripheral devices and wherein the control unit selects the reference peripheral device based on a determination that the reference peripheral device has a smallest ratio of the actual amount of received power to the instant consumption power from among the plurality of peripheral devices.
Terada teaches wherein the power control information includes an actual amount of received power and instant consumption power of the peripheral device (Fig. 7, 8A, and 8B S107 power consumption of receiver. S108 of Fig. 7 and [0078]-[0081] the transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver).
It would have been obvious to a person of ordinary skill in the art at the time of modify the power control information of Son to include the actual amount of received power and the instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in further view of Ziv (US 20130207599).
As to claim 7, Son discloses the method of claim 1. 
Son does not disclose wherein the power control information is received in a time division manner based on a time interval allocated to each of the plurality of peripheral devices.
Byun teaches wherein the power control information is received in a time division manner based on a time interval allocated to each of the plurality of peripheral devices (Fig. 5  and [0057] wireless charging apparatus 100 receives a power information frame from receivers 1 and 2 in a time division process), and 
Son in view of Byun does not teach the output power is controlled in a time division manner based on the power control information of each of the plurality of peripheral devices.
Ziv teaches the output power is controlled in a time division manner based on the power control information of each of the plurality of peripheral devices ([0021] Time 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include wherein: the power control information is received in a time division manner based on a time interval allocated to each of the plurality of peripheral devices, in order to operate in a less expensive manner as taught by Ziv ([0017]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include the output power is controlled in a time division manner based on the power control information of each of the plurality of peripheral devices, in order to operate in a less expensive manner as taught by Ziv ([0017]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Shiotsu (US 20070273486).
As to claim 24, Son discloses the method of claim 1, wherein the power control information.
Son does not disclose is wherein the power control information is received by the wireless power transmitter in a time division manner based on a time interval allocated to each of the plurality of peripheral devices.
Byun teaches wherein the power control information is received by the wireless power transmitter in a time division manner based on a time interval allocated to each of the plurality of peripheral devices. ([0040] and 3B where each of the RF ID tags 502-.
It would have been obvious to a person of ordinary skill in the art to modify the power control information of Son to be received by the wireless power transmitter in a time division manner based on a time interval allocated to each of the plurality of peripheral devices so that the response signals can be transmitted successfully in a certain length of time without collision in different time slots as taught by Shiotsu ([0039]) thereby reducing data corruption.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859